concluding that Sutton's postconviction petition did not challenge his
                   conviction or sentence but contested the constitutionality of the parole
                   board's interpretation and application NRS 193.165. As such, the district
                   court reasoned, Sutton's "complaint is aimed at more than his guilt or
                   innocence, but is intended to challenge the very existence of the statute."
                   Therefore, according to the district court, the petition could be filed in the
                   court for the county in which Sutton is incarcerated. See NRS 34.738(1).
                               Petitioner argues that Sutton's postconviction petition
                   challenges the validity of his sentence and therefore must be filed in the
                   jurisdiction where his conviction occurred. As such, the district court is
                   obligated under NRS 34.738(2)(b) to transfer the petition to the clerk of
                   the Eighth Judicial District Court. We agree. In his postconviction
                   petition, Sutton argues that NRS 193.165, as applied to his sentence,
                   created a separate offense requiring a parole board hearing for release and
                   therefore violated the Fifth Amendment prohibition against double
                   jeopardy. That is a challenge to the validity of his sentence, despite
                   Sutton's assertions in his pleadings below that it is not.   See generally In
                   re Samford, 249 S.W.3d 761, 762 (Tex. Ct. App. 2008) (observing that
                   pleading is defined by its substance). Because NRS 34.738(2)(b) compels
                   the district court to transfer Sutton's postconviction petition to the Eighth
                   Judicial District Court, a writ of mandamus is warranted.            See NRS
                   34.160 (providing that mandamus is available to compel the performance
                   of an act which the law requires as a duty resulting from an office, trust,
                   or station); Round Hill Gen. Imp. Dist. v. Newman, 97 Nev. 601, 603, 637

                         'The district court filed an amended order denying the motion for
                   reconsideration in this court on November 19, 2015.


SUPREME COURT
        OF
     NEVADA
                                                          2
(Oj 1947A    el.
                P.2d 534, 536 (1981) ("A writ of mandamus will issue when the respondent
                has a clear, present legal duty to act."). Accordingly, we
                            ORDER the petition GRANTED AND DIRECT THE CLERK
                OF THIS COURT TO ISSUE A WRIT OF MANDAMUS instructing the
                district court to transfer Sutton's postconviction petition for a writ of
                habeas corpus to the clerk of the Eighth Judicial District Court pursuant
                to NRS 34.738(1), (2)(b).



                                            L./      CUM              , J.
                                            Saitta


                                                                                   '   J.
                Gibbons                                        Pickering



                cc: Hon. Jim C. Shirley, District Judge
                     Attorney General/Carson City
                     Attorney General/Reno
                     Kevin Devon Sutton
                     Pershing County Clerk




SUPREME COURT
       OF
    NEVADA
                                                           3
(0) )47A